IN THE SUPREME COURT OF THE STATE OF DELAWARE

 RICHARD ROTH, JR.,                       §
                                          §
       Defendant Below-                   §   No. 502, 2017
       Appellant,                         §
                                          §
       v.                                 §
                                          §   Court Below—Superior Court
 STATE OF DELAWARE,                       §   of the State of Delaware
                                          §
       Plaintiff Below-                   §
       Appellee.                          §   Cr. ID 9901000330 (N)
                                          §
                                          §

                           Submitted: March 1, 2018
                            Decided: April 26, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, the Court concludes that the judgment below

should be affirmed on the basis of the Superior Court=s well-reasoned decision dated

October 27, 2017. The Superior Court did not err in concluding that Roth’s third

motion for postconviction relief was procedurally barred and that Roth had failed to

overcome the procedural hurdles by pleading with particularity either that: (i) new

evidence exists creating a strong inference that he is actually innocent; or (ii) a new,

retroactively applicable rule of constitutional law renders his conviction invalid.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ Karen L. Valihura
                               Justice




                                 2